                                                                               Case 2:17-cv-07251-FMO-E Document 80 Filed 10/25/19 Page 1 of 2 Page ID #:3798



                                                                                 1   Edward Gartenberg (State Bar No. 102693)
                                                                                 2   Milena Dolukhanyan (State Bar No. 303157)
                                                                                     GARTENBERG GELFAND HAYTON LLP
                                                                                 3   15260 Ventura Boulevard, Suite 1920
                                                                                 4   Sherman Oaks, California 91403
                                                                                     Telephone: (213) 542-2100
                                                                                 5   Facsimile: (213) 542-2101
                                                                                 6   egartenberg@gghslaw.com
                                                                                     mdolukhanyan@gghslaw.com
                                                                                 7

                                                                                 8 Attorneys for Defendants
                                                                                   TWEED FINANCIAL SERVICES,
                                                                                 9 INC. and ROBERT RUSSEL
                                                                                10 TWEED
GARTENBERG GELFAND HAYTON LLP




                                                                                                       UNITED STATES DISTRICT COURT
                                                                                11
                                I NCLUDI NG PRO F ESSI O NAL CO RPO RAT IONS
                                     A LI MI T ED LI ABI LIT Y PART NERSHI P




                                                                                12                      CENTRAL DISTRICT OF CALIFORNIA
                                                                                13   SECURITIES AND EXCHANGE                   Case No.: 2:17-cv-07251-FMO-E
                                                                                14   COMMISSION,
                                                                                                                    DEFENDANTS TWEED
                                                                                15               Plaintiff,         FINANCIAL SERVICES, INC. AND
                                                                                16                                  ROBERT RUSSEL TWEED’S
                                                                                          vs.
                                                                                                                    REPLY IN SUPPORT OF MOTION
                                                                                17
                                                                                     TWEED FINANCIAL SERVICES, INC. IN LIMINE NO. 4 TO PRECLUDE
                                                                                18   and ROBERT RUSSEL TWEED,       ANY ARGUMENT OR EVIDENCE
                                                                                                                    THAT DEFENDANTS FAILED TO
                                                                                19            Defendants.           PERFORM DUE DILIGENCE
                                                                                20
                                                                                                                               Trial Date: November 26, 2019
                                                                                21
                                                                                                                               Pretrial Conference Date/Motion in
                                                                                22                                             Limine Hearing Date: November 8,
                                                                                                                                                        2019
                                                                                23
                                                                                                                               Time:       10:00 a.m.
                                                                                24                                             Ctrm:       6D
                                                                                                                               Judge:      Hon. Fernando M. Olguin
                                                                                25

                                                                                26
                                                                                27

                                                                                28
                                                                                          The SEC seeks to try a case it has not pled.   The SEC’s argument that its

                                                                                                                           1
                                                                                       DEFENDANTS’ REPLY IN SUPPORT OF TWEED FINANCIAL SERVICES, INC. AND ROBERT
                                                                                                         RUSSEL TWEED’S MOTION IN LIMINE NO. 4
                                                                               Case 2:17-cv-07251-FMO-E Document 80 Filed 10/25/19 Page 2 of 2 Page ID #:3799



                                                                                 1   expert would like to opine on due diligence does not permit a change in theory. It
                                                                                 2   only underscores the need to strike the expert as requested in Motion in Limine No.
                                                                                 3   5 or, at a minimum, to strictly limit the scope of her proposed testimony.
                                                                                 4

                                                                                 5   Dated: October 25, 2019           Respectfully submitted,
                                                                                 6                                           GARTENBERG GELFAND HAYTON LLP
                                                                                 7                                       By: _/s/ Edward Gartenberg__ _______
                                                                                                                             Edward Gartenberg
                                                                                 8                                           Milena Dolukhanyan
                                                                                                                             Attorneys for Defendants
                                                                                 9                                           Tweed Financial Services, Inc. and
                                                                                                                             Robert Russel Tweed
                                                                                10
GARTENBERG GELFAND HAYTON LLP




                                                                                11
                                I NCLUDI NG PRO F ESSI O NAL CO RPO RAT IONS
                                     A LI MI T ED LI ABI LIT Y PART NERSHI P




                                                                                12

                                                                                13

                                                                                14

                                                                                15

                                                                                16

                                                                                17

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26
                                                                                27

                                                                                28

                                                                                                                               2
                                                                                        DEFENDANTS’ REPLY IN SUPPORT OF TWEED FINANCIAL SERVICES, INC. AND ROBERT
                                                                                                          RUSSEL TWEED’S MOTION IN LIMINE NO. 4
